Citation Nr: 1023814	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  04-26 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder 
(originally claimed as a back injury).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active military service from August 1956 to 
July 1975.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a November 2003 rating decision of 
the Winston-Salem, North Carolina Regional Office ("RO") of 
the Department of Veterans Affairs ("VA").  By a November 
2003 rating decision, the RO reopened a previously denied 
claim for service connection for spondylolisthesis, L5-S1, 
post-operative fusion, (claimed as a back injury) and denied 
the reopened claim on its merits.  

The Veteran appealed the RO's November 2003 rating action to 
the Board. The Veteran provided testimony before the 
undersigned Veterans' Law Judge at a Travel Board hearing in 
August 2005; a transcript is of record.

In an April 2008 decision, the Board reopened the Veteran's 
previously denied claim for spondylolisthesis, L5-S1, 
postoperative fusion (originally claimed as back injury) and 
remanded the underlying de novo claim to the RO for 
additional substantive development.  The requested 
development has been accomplished and the case has returned 
to the Board for appellate consideration. 

In March 2010, VA received additional evidence (written 
argument and medical records) in support of the current 
appeal.  The Veteran's representative indicated that the 
Veteran had waived initial RO consideration of this evidence.  
Thus, a remand to the RO for issuance of a Supplemental 
Statement of the Case (SSOC) is unnecessary in this instance.  
(See March 2010 letter from the Veteran's representative to 
the Board)  

In March 2010 and pursuant to 38 C.F.R. § 20.13014(b)(2009), 
the undersigned Veteran's Law Judge granted the Veteran's 
motion for a 60 day extension of time within which to submit 
evidence, beyond the expiration of the 90-day period 
immediately following certification of an appeal from the RO 
to the Board.  The Veteran's representative was given until 
June 15, 2010, to submit additional evidence in support of 
the instant appeal.  In a May 2010 statement to VA, the 
Veteran's representative waived any further extension of time 
and requested that the current appeal be decided on the 
evidence of record.  Accordingly, the issue on appeal will be 
considered based on the current record.

In May 2010, the VA received additional evidence (private 
medical records) in support of the current appeal.  As these 
records are duplicative of those already contained in the 
claims file, a remand to the RO for initial consideration and 
issuance of a SSOC of this evidence is not necessary in this 
instance. 


FINDING OF FACT

The preponderance of the competent evidence of record is 
against a finding that the Veteran's low back disorder, 
currently diagnosed as spondylolisthesis, L5-S1, 
postoperative fusion, was incurred or aggravated during 
military service; arthritis of the lumbar spine was not 
manifested to a compensable degree within any relevant 
presumptive period.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, 
currently diagnosed as spondylolisthesis, L5-S1, 
postoperative fusion, have not been met; and the incurrence 
or aggravation of arthritis may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receiving a complete or substantially complete 
application, VA must notify the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a).  

In pre- and post-adjudication letters, dated in July 2003, 
March 2005 and May 2006, the RO specifically notified the 
Veteran of the types of evidence necessary to establish the 
service connection claim on appeal and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), the letters essentially satisfied the 
requirements of the VCAA by: (1) informing the Veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the Veteran about 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide.  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  As the service connection claim on appeal 
was readjudicated in a June 2004 Statement of the Case (SOC), 
the timing deficiency with regard to the March 2005 and May 
2006 letters was cured.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007). 

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was informed of the Dingess elements in 
a May 2006 letter.  Id.

Accordingly, the Board finds that VA satisfied its duty to 
notify under the VCAA in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).

Regarding VA's duty to assist the Veteran with his service 
connection claim on appeal, his service treatment records 
(STRs), post-service VA and private treatment and examination 
records, as well as statements and testimony of the Veteran 
and his representative, have been obtained and associated 
with the claims file.  

In addition, in January 2009, and pursuant to the Board's 
April 2008 remand directives, a VA examiner provided an 
addendum to a June 2006 VA examination report and discussed 
the etiological relationship of the Veteran's lumbar spine to 
his period of military service.  Copies of the June 2006 and 
January 2009 VA examination report and addendum, 
respectively, have been associated with the claims file.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").  Thus, there was substantial compliance with 
the Board's April 2008 remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).

In addition, and pursuant to the Board's April 2008 remand 
directives, in April and October 2008 letters to the Veteran, 
the RO requested that he complete and return VA Form 21-4142, 
Authorization and Consent to Release Information, for Dr. D. 
R. Mc.C., Great Neck Family Practice, specifically to include 
release forms for interpretations of 1977 X-rays of the 
lumbar spine.  In a February 2009 letter to VA, a 
representative of the above-cited private medical facility 
specifically indicated that these records had been destroyed 
and were unavailable.  Accordingly, the Board finds that 
there is no further assistance that would be reasonably 
likely to substantiate the claim for service connection for a 
low back disorder analyzed in the decision below.

II.  Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

Service connection for arthritis may be presumed if it is 
shown to a degree of 10 percent disabling within the first 
post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

III.  Analysis

The Veteran maintains that he had injured his back during 
boot camp in 1956 and that he subsequently received treatment 
for low back problems.  He also contends that his low back 
problems were exacerbated by an in-service motor vehicle 
accident.  

There is medical evidence demonstrating that the Veteran had 
received treatment on several occasions primarily for low 
back early during military service and that he had received 
treatment for back symptoms during a time period 
approximately one to two years after he was discharged from 
active military service.  The Board finds, however, that the 
preponderance of the evidence is against an award of service 
connection for a low back disorder based on continuity of 
symptomatology and arthritis of the low back on a presumptive 
basis.  Id. 

The Veteran's STRs show that he had complained of low back 
pain on several occasions.  (See, STRs, dated in May 1966, 
March 1967 and October 1967).  In October 1967, it was noted 
that the Veteran had a long history of lower back pain.  The 
reported impression was sacroiliac strain.  X-rays of the 
lumbar spine, performed in October and November 1967, were 
essentially negative.  There was no evidence of arthritis.  

Relevant to his current contentions, while the Veteran was 
involved in a motor vehicle accident in December 1967, 
contemporaneous medical records do not contain any reference 
of back trauma or back symptomatology.  The Veteran was found 
to be completely normal neurologically and he was discharged.  

Subsequent follow-up treatment reports do not mention any 
subjective complaints or clinical findings referable to the 
low back.  An October 1970 treatment record reflects that the 
Veteran complained of low back pain in the kidney area; a 
prior kidney infection was noted.  A subsequent entry notes 
right low back pain which was diagnosed as  mild (italics 
added for emphasis) muscle sprain.  

Most critically, military medical examinations in January 
1972 and January 1974, as well as a July 1975 service 
retirement examination report, reflect that the Veteran's 
spine was clinically evaluated as "normal."  

These reports are highly probative as to the question of 
continuing back pain, and whether the Veteran had an ongoing 
back disorder that was incurred in military service.  These 
records were generated with a view towards ascertaining the 
Veteran's then-state of physical fitness and are akin to 
statements of diagnosis or treatment of high probative value.  
Rucker v. Brown, 10 Vet. App. 67 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also LILLY'S: AN INTRODUCTION 
TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many 
state jurisdictions, including the federal judiciary and 
Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).

Post-service medical reports, dated in January 2003 and 
prepared by Great Neck Family Practice and Dr. D. R. Mc.C., 
reflect that the Veteran had received treatment for low back 
pain in 1976 and 1977, which is approximately one to two 
years after he was discharged from military service.  Dr. D. 
R. McC. reported that 1977 X-rays of the lumbar spine had 
revealed diffuse arthritis and evidence of degenerative disc 
disease (interpretations of the 1977 X-rays have been 
destroyed and are not available).  The Veteran was diagnosed 
with chronic low back pain with a history of 
spondylolisthesis and degenerative disc disease with 
arthritis since at least the 1950's.  

Taking these findings into consideration, a January 2009 VA 
examiner concluded that despite the Veteran's and his 
treating physician's assertions that he had back pain dating 
back to the 1950's, as well as arthritis of the lumbar spine 
clinically demonstrated on X-ray in 1977, there was no 
contemporaneous medical evidence to substantiate these 
clinical findings.  Notably, and in support of the January 
2009 VA examiner's determination, are in-service X-rays of 
the lumbar spine, performed in October and November 1967, 
that were essentially normal.  There was no clinical evidence 
of arthritis of the lumbar spine.  

In addition, aside from the few complaints of back pain and 
mild muscle spasm, the remainder of the STRS, to include a 
July 1975 service retirement examination report are wholly 
devoid of any further low back pathology, to include any 
specific injury and trauma to the lumbar spine, to include 
the in-service motor vehicle accident.  Of significant note, 
and as indicated by the VA examiner in January 2009, the 
first clinically demonstrated evidence of any low back 
pathology was in the mid-1980's.  VA treatment records , 
dated in November 1986, reflect that the Veteran had severe 
spondylolisthesis for which he underwent a laminenctomy with 
fusion at L5-S1.  Thus, for the above-cited reasons, the 
Board finds that the preponderance of the evidence is against 
an award of service connection for a low back disorder based 
on continuity of symptomatology and arthritis on a 
presumptive basis.  Id. 

The Board also finds that because the preponderance of the 
evidence is against an etiological relationship between any 
current low back disorder and the Veteran's period of 
military service, the claim will be denied on a direct basis. 

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The United States Court of Appeals for the Federal Circuit 
and the Court have specifically rejected the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001).  Rather, in evaluating the probative value of 
competent medical evidence, the Court has stated in pertinent 
part: "The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches...As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470- 71 (1993).

A November 2001 VA examiner found no relation between the 
Veteran's current low back disorder and his military service 
because there was no competent record evidence of a back 
condition for almost 20 years (1987) after the Veteran was 
discharged from military service.  As this opinion was 
provided prior to the submission of a January 2003 report, 
showing that the Veteran had initial complaints of back pain 
approximately one to two years after military service, the 
Board finds that it is of minimal probative value.  See 
Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims folder and the Veteran's 
history, and the thoroughness and detail of the opinion).  

In support of the Veteran's claim is a January 2003 report 
prepared by Atlantic Orthopedic Specialists.  That report 
contains an examiner's assessment that the Veteran was 
diagnosed with chronic low back pain since he had sustained 
an injury to his back in the Navy.  This conclusion, however, 
is unsupported by the Veteran's STRS, which, as previously 
discussed, are wholly devoid of any specific injury/trauma to 
the low back.  In fact, although the Veteran was involved in 
an in-service motor vehicle accident, medical records 
contemporaneous to the accident do not contain any subjective 
complaints or clinical findings referable to the low back, to 
include trauma.  

The January 2003 examiner's bare transcription of the 
Veteran's subjective history of an in-service back injury, 
unenhanced by additional medical comment, does not constitute 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  Howell v. Nicholson, 
19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 
(1995).  Thus, this report does not provide competent medical 
evidence that the Veteran's low back disorder had its onset 
during military service and is of little probative value.  

The explicit or implicit opinion of the physician that the 
appellant is truthful is not necessarily probative as to the 
facts of the account. See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996). Moreover, while a physician is competent to 
render medical opinions, such competence does not extend to 
the factual underpinnings of the opinion. See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant); see also Jones (Stephen) v. West, 12 Vet. App. 383 
(1999); (where a veteran with service-connected PTSD sought 
service connection for the residuals of a broken leg, 
sustained in a motorcycle accident. His treating physician 
opined that "thrill seeking behavior," typical in PTSD 
patients, in part had caused the veteran's recklessness. 
However, evidence was of record indicating that the veteran 
had told police officers and bystanders immediately after the 
accident that he had exercised care when riding his 
motorcycle, and that a car struck him as he was attempting to 
negotiate a turn. The Court found the physician's opinion not 
sufficient to well-ground the claim under then applicable 
law, because although the veteran was competent to testify as 
to the sequence of events of the accident, the physician was 
not an eyewitness to the accident, so that any opinion 
regarding what actions or sequence of events caused the 
accident was outside the scope of his competence. Id. at 
386).

Other medical evidence in support of the Veteran's claim for 
service connection for a low back disorder includes a June 
2006 VA examination report and May 2009 report, prepared by 
A. M. G., MD/MPH.  Dr. A. M. G. stated that she agreed with  
a June 2006 VA examiner's opinion that "[i]f all the 
documented medical evidence is taken into consideration, it 
is at least as likely as not that the Veteran's back problems 
that existed during service in the 50's, 60's, and 70's 
contributed to the development of his chronic low back 
condition and subsequent need for surgical intervention."  
(See June 2006 VA examination report and May 2009 report, 
prepared by A. M. G., M. D/MPH.)  

However, Dr. A. M. G. based her opinion, in part, on an 
inaccurate factual premise, namely that the Veteran's STRs 
showed a "chronic back condition," to include "trauma to 
his back."  This statement is in stark contrast to the 
above-cited STRS, which contain a few notions of low back 
pain, but are wholly devoid of any reference to a chronic 
back condition or trauma to the back.  In fact and as noted 
above, although the Veteran was involved in motor vehicle 
accident in December 1967, medical records contemporaneous to 
the accident do not contain any subjective complaints or 
clinical findings referable to the low back.  Indeed, in 
making her determination, A. M. G. points to STRs, dated in 
May and October 1965.  These STRs show that the Veteran had 
received treatment for unrelated disorders.

In addition, while the STRs contain an assessment of mild 
muscle sprain and sacroiliac strain , the remainder of the 
STRs, to include x-rays of the lumbar spine in October and 
November 1967 and a July 1975 service retirement examination 
report, are negative for any chronic low back pathology, to 
include arthritis.  The Veteran's spine was evaluated as 
"normal" at service discharge.  Consequently, the Board 
finds that, in this case, there is insufficient evidence to 
support a medical opinion establishing a causal link to 
service.  38 C.F.R. § 3.303(a); see Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (a medical opinion based on an 
inaccurate factual premise is not probative); cf. Jandreau v. 
Nicholson 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence). 

The Board attaches greater weight of probative value to a 
January 2009 VA examiner's opinion, which was specifically 
provided pursuant to the Board's April 2008 remand directives 
and was generated towards resolution of the central issue in 
this appeal. In a January 2009 addendum to a June 2006 VA 
examination report, the VA examiner opined, "If one 
discounts the statements of the patient and his physician, 
there is no clinical evidence that would cause one to 
attribute his present back problems to his in-service 
problems without resort to unfounded speculation."  (See 
January 2009 VA addendum).  


The January 2009 VA opinion appears to be congruent with the 
Veteran's service and post-service medical history.  As noted 
by the January 2009 VA examiner, while the Veteran, as well 
as his treating physicians, have stated that he has had low 
back pain dating back to the 1950's, as well as arthritis of 
the lumbar spine that was clinically demonstrated on x-rays 
performed in 1977, there is no contemporaneous clinical 
evidence that substantiates these bare conclusions.  Notably, 
and in support of the January 2009 VA examiner's statement, 
in-service x-rays of the lumbar spine, performed in October 
and November 1967, were essentially normal.  There was no 
clinical evidence of arthritis of the lumbar spine.  

And, contrary to the Veteran's and his treating physician's 
assertions that he had sustained trauma to his low back 
during an in-service motor vehicle accident, medical records 
contemporaneous to the incident do not contain any subjective 
complaints or clinical findings referable to the low back.  
Additionally, the January 2009 VA opinion is consistent with 
the Veteran's medical history, which shows that initial post-
service evidence of any low back pathology was not until the 
mid-1980's.  These findings are consistent with the record, 
apart from the Veteran's unsupported factual reports.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that 
it is error to reject a medical opinion solely on the basis 
that the medical opinion was based on a history given by the 
veteran, and that a claimant's report must be examined in 
light of the evidence of record).

As the above-cited VA opinion is deemed to be more persuasive 
and have more probative value than the other opinions of 
record, the Board finds that the preponderance of the 
evidence is against the claim and it must be denied.

The Board has also taken into consideration the Veteran's and 
his representative's statements.  The determinative issue in 
this case is one of medical causation, and only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). There is no evidence in this 
case that the Veteran possess the medical training and 
expertise necessary to render an opinion of this nature.  
Therefore, the Veteran's belief that his low back disorder is 
related to service is of no probative value.
There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and he is sincere in the belief that his 
disorder was related to service. While the Board has 
carefully reviewed the record in depth, the preponderance of 
the probative evidence is against the claim; the evidence is 
not in equipoise, and the appeal must be denied. 


ORDER

Service connection for a low back disorder is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


